PER CURIAM.
Plaintiff says it had contracts for the purchase of meat in New Zealand, which it intended to sell in this country and which it could have sold at a stated profit, but that it was prevented from securing the meat by the imposition by the Government of New Zealand of an embargo on the shipment of meats to this country. It says the Government of New Zealand was induced by the United States and Great Britain to put on this embargo, and, hence, it concludes that the United States took its meat and so is required by the Fifth Amendment to pay it for it.
For more than one reason plaintiff is not entitled to recover. Even if the embargo had been imposed by this country, plaintiff would not be entitled to recover. See e. g., Horowitz v. United States, 267 U. S. 458, 45 S.Ct. 344, 69 L.Ed. 736; Gothwaite v. United States, 102 Ct.Cl. 400; Barbour & Sons v. United States, 63 F.Supp. 348, 104 Ct.Cl. 360; Hallman v. United States, 68 F.Supp. 204, 107 Ct.Cl. 555; Froemming Bros., Inc., of Texas v. United States, 70 F.Supp. 126, 108 Ct.Cl. 193. A fortiori, it could not be liable for an embargo imposed by a foreign government.
It could not be liable even though its officers illegally conspired with others to induce the foreign government to do so.
Plaintiff’s petition will be dismissed. It is so ordered.